Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings filed 23 December 2020 are approved and entered.
Specification
2.	Amendment to the specification dated 23 December 2020 has been approved and entered.
Allowable Subject Matter
3.	Claims 1-8, 10-14, and 17-23 are allowed.
4.	The following is an examiner’s statement of reasons for allowance.
	Regarding claims 1-8, 10-14, and 17-23.  Prior art of record fails to teach or fairly suggest a an access network device in which a Central Unit (CU) and a Distributed Unit (DU) are separated, wherein the CU comprises a Central Unit-Control Plane (CU-CP) and a Central Unit- User Plane (CU-UP), and the method comprises:
determining, by the CU-CP, a target DU for a user equipment; and
sending, by the CU-CP, a notification to the CU-UP;
wherein the notification comprises:  tunnel switching indication information, for indicating the CU-UP to switch a source downlink tunnel of the user equipment to a downlink tunnel corresponding to the target DU; and
holding indication information, for indicating the CU-UP to continue sending downlink data through the source downlink tunnel as recited in independent claims 1, 3, 10 and depicted in figure 4 and 5.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2020/0113008) Luo et al teaches the CU-UP notifies the CU-CP that an outage occurs between the DU1 and the UE.  After receiving the notification, the CU-CP stops sending an RRC message to the UE by using the DU1.  Particularly, the CU-CP may notify the CU-UP that the packet unsuccessfully transmitted on the DU1 continues to be transmitted by using which DU (0056).
	---(2020/0106663) Yoo teaches a CU-UP may transmit information indicating DL transmission stop or resume of a CU-UP to the CU-UP during SCG failure occurrence or radio link recovery, and thus the CU-UP may perform a DL transmission suspend, path switching to another BS, retransmission, or resume with respect to a SCG bearer or a split bearer (0013).
	---(2020/0351963) Shuai et al teaches the CU-CP sends a path switch to the target CU-UP (0190-0194).
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646